DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/489,092, filed on June 22nd, 2009.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,716,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 20-36 of the current application and the invention of claims 1-22 of the patent lies in the fact that the invention of claims 1-22 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-22 of the patent is in effect a "species" of the "generic" invention of claims 20-36 of the application. It has been held that the generic invention is “anticipated” by .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the cartographic data" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the cartographic data" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the worn area of the glenoid" in line 10. There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or 

Claims 37-39, 42, and 43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Anderson (U.S. Publication 2010/0191100).
	Anderson discloses a device capable of being used to implant a glenoid component of a shoulder prosthesis comprising a position-finding means (a sensor system; for example see paragraphs 185-188 and 196-203) capable of spatially locating a scapula of a patient, a mapping means (an imaging system; for example see paragraphs 187 and 196-203) capable of mapping a surface of a scapula of a patient, a modeling means (for example see paragraphs 14, 177-179, and 189) capable of obtaining a theoretical glenoid surface from the data obtained from the mapping means, a first means (a first fidicul marker; for example see paragraphs 180, 182, 189, and 196-203) capable of determining a spatial position of a lower reference point, such as exclusively at the lower point of a glenoid or a point of the glenoid situated farthest down related to a scapula, for implanting a glenoid component from the data obtained from the mapping means at a location spaced away from a worn area of a glenoid, and a means for obtaining a spatial implantation configuration (for example see paragraph 207) capable of providing the orientation, i.e. spatial implantation configuration of a glenoid component, from the modeling surface and a lower reference point. The modeling means is disclosed as being capable of using either data exclusively from the mapping means or using pre-recorded data with the data from the mapping means (paragraphs 69 and 177 states the modeling means uses data from the mapping means . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (U.S. Publication 2010/0191100) in view of Iannotti (U.S. Publication 2008/0140209).
	Anderson discloses the invention as claimed except for the device further comprising a means for producing a glenoid component. Iannotti teaches a device further comprising a means for producing a glenoid component (see Figure 1 and see paragraph 7) having an articular face in order to provide a glenoid component for a surgical procedure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Anderson further comprising a means for producing a glenoid component in view of Iannotti in order to provide a glenoid component for a surgical procedure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775